Memorandum: Upon trial of this products liability action, it will be incumbent upon plaintiff to establish that the product was defective; nevertheless, the burden, on this summary judgment motion brought by defendant, is upon defendant to show that plaintiff has no cause of action. Defendant has failed to meet that burden by failing to submit evidence showing that its product was not defective. (Appeal from Order of Supreme Court, Cattaraugus County, Ricotta, J. — Summary Judgment.) Present — Denman, P. J., Doerr, Boomer, Pine and Balio, JJ.